COX, Judge
(concurring in part):
This is a case I would not review — but for our own precedents, which likely led appellant to believe he could preserve the issue of admissibility of the impeachment evidence without taking the stand. E.g., United States v. Cofield, 11 MJ 422 (CMA 1981). The Supreme Court’s opinion in Luce v. United States, 469 U.S. 38, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984), rather forcefully makes the case against entertaining appellate review in such circumstances after an accused has failed to take the stand. Ironically, it appears that the Cofield opinion was written to encourage in limine practice. Yet the results of Co-field and the instant case provide powerful disincentive for a trial judge to make such advance rulings, at least where they might be adverse to the accused.
I would not go so far as to say I would never review a trial judge’s refusal to suppress evidence unless the accused takes the stand. Even the Supreme Court suggested a few situations where review was not absolutely foreclosed. 469 U.S. at 42-43, 105 S.Ct. at 463-64. However, for cases involving ordinary evidentiary rulings such as this one, I, like my Brothers, will adhere, prospectively, to the wisdom of Luce.
For these reasons and to this extent only, I concur in the principal opinion.